Court of Appeals, State of Michigan

                                                ORDER
                                                                              Christopher M. Murray
Shambhu Patel v Hemant Patel                                                    Presiding Judge

Docket No.     339878                                                         Jane E. Markey

LC No.         16-004469-CB                                                   Jonathan Tukel
                                                                                Judges


               The Court orders that the June 19, 2018 opinion is hereby AMENDED. The opinion
contained the following clerical error: Vishnu Shree II Inc should be corrected in the caption of the
opinion to read Shree Vishnu II Inc.

                It is further ordered that the Clerk send a copy to the reporter's office directing them to
correct this clerical error during the publication process.

               In all other respects, the June 19, 2018 opinion remains unchanged.




                         A true copy entered and certified by Jerome W. Zimmer Jr., Chief Clerk, on




                                  JUL O2 2018
                                         Date
                                                                ~,{,~- 9-,    Chielerk